Citation Nr: 1401296	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for PTSD in excess of 50 percent.

2.  Entitlement to individual employability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He was awarded the Combat Infantry Badge, among other decorations for his service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 RO decision.  In March 2012, the Board remanded the Veteran's appeal for further evidentiary development.  Such development having been fully completed, the appeal is once again before the Board.

The Veteran's treating psychologist submitted a statement in which she summarized his recent treatment in November 2012, after the issuance of the most recent Supplemental Statement of the Case in October 2012.  However, the Veteran's representative has waived initial RO consideration of this new evidence.  Therefore, the Board may proceed to review the Veteran's claim, to include this new piece of relevant evidence, without prejudice to the Veteran's appeal.


FINDING OF FACT

From November 2006 until the present, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

A 70 percent disability rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in July 2007, effective in November 2006.  An initial 50 percent disability rating was assigned.  The Veteran has disagreed with this disability rating, contending that PTSD causes greater impairment, both socially and industrially.  In particular he asserts that PTSD greatly interferes with his employment.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Because he has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130.

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed in the requirements for each disability level, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125.

Service connection for PTSD was granted in July 2007, based upon the report of a February 2007 VA examination in which the examiner rendered a diagnosis of PTSD related to the Veteran's experiences in Vietnam.  An initial 50 percent disability rating was assigned.  The Veteran has disagreed with this disability rating, contending that PTSD causes greater impairment than is reflected in the 50 percent rating, both socially and industrially.  

The Veteran initially sought medical care for his PTSD symptoms in 2006.  He attended individual counseling sessions and group therapy sessions with a private psychologist who works under contract with the VA from 2006 through 2008, and then restarted treatment in 2012.  Review of these records in conjunction with the reports of VA examinations conducted in February 2007 and April 2012 reveals a picture of a Veteran who has occupational and social impairment, with deficiencies in most areas.  

There are no discrepancies among the statements submitted by the Veteran's treating psychologist, the reports of two VA examinations, and in the Veteran's own written statements.  All three sources are consistent and contain no significant differences in terms of factual reports.  Similarly, the medical opinions of record are remarkably consistent.  

According to the medical evidence and the Veteran's own written statements, he experiences frequent nightmares and flashbacks of Vietnam.  He also has symptoms including depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings.  The April 2012 VA examiner commented that, "it appears as though his symptoms of PTSD precluded his multiple employments."  He carries an additional diagnosis of alcohol abuse, which both VA examiners and his treating psychologist have attributed to his PTSD.  The Veteran himself states that he drinks to forget his combat experiences and to sleep at night.  

Global Assessment of Functioning (GAF) Scores ranging from 47 to 52 have been assigned over the years at issue  by his treating psychologist (49 in March 2007 and 47 in November 2012) and two VA examiners (49 in February 2007 and 52 in April 2012).  The assignment of GAF scores between 41 and 50 represents the assessments of mental health professionals that the Veteran has "serious symptoms or any serious impairment in social occupational, or school functioning."  The GAF score between 51 and 60 reflects " moderate symptoms or moderate difficulty in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

Statements from the Veteran himself and from his girlfriend of twenty-five years reflect that he is estranged from many of his family members, that he avoids socializing, except with a few friends who are also Vietnam Veterans.  Also, that he drinks more when he gets together with any friends.  He has worked as a carpenter for many years, but does not hold jobs for very long, due to conflicts with others, dislike of authority, and what he describes as being too tired to concentrate and work a full workday.  He has described multiple projects which he starts and does not finish, and he indicates that he can only stay with his girlfriend because she makes very few demands upon him.  

Upon careful review, the Board holds that the evidence supports the award of a 70 percent disability rating throughout the appeal period.  His symptoms are more nearly analogous to those set forth for the 70 percent disability rating, especially his difficulty in adapting to stressful circumstances including work.  His own statements, his girlfriend's written statement, the summary of his treatment provided by the private psychologist, and the conclusions reached by two VA examiners buttress the finding that he has occupational and social impairment with deficiencies in most areas due to his PTSD with alcohol abuse.  Mauerhan.  However, he does not manifest total occupational and social impairment in any way; therefore the preponderance of the evidence is against a 100 percent schedular disability rating for PTSD.  

In summary, the evidence supports the award of a 70 percent disability rating for PTSD from November 2006 to the present.  To this extent the appeal is granted.  The question of whether the Veteran is rendered unemployable by his PTSD is addressed further in the REMAND below.

Given the grant of the benefits sought reached herein, in conjunction with that portion of the overall claim which is remanded below, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  

ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




REMAND

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an unemployability claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he is not employable solely by reason of his service-connected disability.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

The Veteran has been awarded service connection for PTSD, now rated as 70 percent disabling; and tinnitus, rated as 10 percent disabling.  Additional service-connected disabilities which have been rated as noncompensably disabling are left ear hearing loss, and two scars; one on his forehead, and one on his groin.  The combined disability rating will be 70 percent.  38 C.F.R. § 4.25.  As such, he now meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.  

As noted above, a VA examiner opined in April 2012 that the Veteran's symptoms of PTSD precluded multiple employments. 

Although the Veteran asserts that his service-connected PTSD greatly interferes with his employment, the RO has not considered the question of TDIU under 38 C.F.R. § 4.16(a).  Furthermore, the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In this case, because the record reflects that the Veteran has worked intermittently and less than full-time throughout the period of time at issue, the RO will need to determine whether the Veteran's situation could be considered "marginal employment" as defined in 38 C.F.R. § 4.16(a).  

If appropriate, the RO may need to identify a particular point during the appeal period when the Veteran's PTSD caused him to become unemployable, for purposes of assigning a staged disability rating.  If a TDIU is not assigned under the provisions of 38 C.F.R. § 4.16(a), the RO must then consider the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the issue of entitlement to a total disability rating based upon unemployability due to service-connected disabilities, to include all necessary evidentiary development, providing the Veteran with appropriate notice and the opportunity to respond at every point in the process.  

2.  Another examination should be obtained to determine if it is least as likely as not (50% or greater chance) if the Veteran is unemployable solely as the result of his service connected disabilities.   

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


